Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress statements he made to a police officer. In reviewing suppression issues, we accord great weight to the determination of the hearing court with its particular advantage of having seen and heard the witnesses (see, People v Prochilo, 41 NY2d 759, 761; People v Treadwell, 115 AD2d 329). We conclude that the suppression court’s factual determinations are supported by the evidence and should not be disturbed. (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.